1
2
3
4
5
6
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                                FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:17-cr-00167-DAD-BAM
12                              Plaintiff,
                                                     ORDER DENYING WITHOUT PREJUDICE
13               vs.                                 DEFENDANT’S APPLICATION TO FILE
                                                     SENTENCING MEMORANDUM UNDER
14    ASHLEY MADDOX,                                 SEAL
15                              Defendant.
16
17            On October 28, 2019 counsel for defendant filed with the court a notice of filing under
18   seal and also submitted to the court both defendant’s sentencing memorandum and exhibits in
19   support thereof for filing under seal. (Doc. No. 102.) That notice, which the court will construe
20   as an application to authorize the filing of those documents under seal, was based merely on the
21   representation that the documents contain sensitive and confidential medical information and a
22   discussion of the facts of this case. (Doc. No. 102.) The court is of the initial belief that the
23   latter would not justifying the sealing of documents filed with the court in this action. The court
24   has also very briefly reviewed the defense sentencing memorandum and is left with the
25   impression that it contains little confidential medical information. The court is also of the belief
26   that to the extent any sealing order is appropriate, it should be limited in scope to truly
27   confidential information. In this regard, the court has reviewed its order authorizing the sealing
28   of defendant’s objections to the presentence report (Doc. No. 99) and will sua sponte reconsider

                                                       1
     [Proposed] Sealing Order
1    that order for the reasons discussed above and because defendant’s objections to the presentence
2    report appear to include little, if any, confidential information.
3             Accordingly, defendant’s notice of filing under seal, deemed to be a request to authorize
4    a filing under seal, will be denied without prejudice to an application properly supporting both
5    that request and the previously granted request to file the defense objections to the presentence
6    report under seal. Any such application shall be filed by October 31, 2019.1
7
     IT IS SO ORDERED.
8
9        Dated:       October 29, 2019
                                                         UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   1
       Defendant’s counsel has also indicated a desire to have the government’s October 28, 2019
28   Sentencing Memorandum sealed. Unless the government has agreed to move for sealing,
     defendant is directed to include support for a defense request to seal that filing as well in any
     supplemental application for sealing filed with the court.
                                                      2
     [Proposed] Sealing Order
